Multi-annual recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean (debate)
The next item is the debate on the proposal for a Council regulation concerning a multi-annual recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean - C6-0081/2009 -.
Mr President, Commissioner, ladies and gentlemen, Parliament's decision to accept the Council's request for application of the urgent procedure for this matter was a unanimous one, both in the Committee on Fisheries last week and here in plenary this morning.
We are, of course, all aware of the need for the European Union to honour the commitments made in Marrakesh last November by the competent international commission, the ICCAT. We need, specifically, to put into practice the recommendations that this organisation adopted in order to curb the persistent problem of overfishing of bluefin tuna in the Eastern Atlantic and Mediterranean and to confront the resultant serious risk to the future of the species and thus to the fishing industry itself.
Two of my colleagues in the Committee on Fisheries, Mrs Fraga Estévez and Mr Romeva i Rueda, were in Marrakesh and will be talking about this during the debate. For my part, I would like to remind you that our committee attaches great importance to this matter, which brings into play the main aspects of the common fisheries policy: resource management, fleet management, respect for international, regional and bilateral agreements, technical measures and, above all, monitoring, to which I will return shortly. This defining issue is thus, in our view, a test of the credibility of the common fisheries policy.
For this reason, there was obviously no question of the new recovery plan being implemented without consulting the European Parliament.
I am therefore delighted that the Commission ultimately chose the only legally and politically acceptable route for implementing the ICCAT's recommendations, namely, submitting a proposal for a regulation in due form on the basis of Article 37 of the Treaty.
The transposition into Community law of commitments made by the Commission on behalf of the European Union in regional fisheries organisations is, after all, hardly an uncontroversial operation, and we must insist that it should always be carried out under the democratic eye of this institution.
I am, essentially, very pleased with the various measures put forward as, although they are rather restrictive for our operators, they are in line with the challenges, and I would emphasise that the most important of these measures are, without doubt, those relating to monitoring, as it is certainly true that no recovery plan can be effective without monitoring.
I am therefore grateful to you, Commissioner, for this proposal, and I hope that you will show just as much determination in actually implementing the plan, once it has been ratified by the Council, as you showed in reaching a satisfactory agreement within the ICCAT.
Member of the Commission. - Mr President, firstly I would like to stress the importance that the Commission attaches to the sustainability of the bluefin tuna stocks and fisheries, and also the importance of the European Parliament in this process.
Within the framework of the 2006 recovery plan for eastern bluefin tuna, and on the basis of an evaluation of its implementation during the 2006, 2007 and 2008 fishing seasons, and in the light of new scientific advice, ICCAT decided to adopt a new recovery plan. The ICCAT Scientific Committee clearly indicated its view that the 2006 recovery plan was insufficient to recover the stock and reiterated its concerns with respect to the level of TAC and excess of fishing effort.
Furthermore, ICCAT contracting parties identified certain failures in the implementation of the 2006 plan and so decided to adopt a new plan. This plan addresses the concerns of the Scientific Committee, notably by reducing the TAC level and by introducing new measures to address fishing and farming capacity.
It should also be noted that, at the initiative of the European Community, the new recovery plan introduced the obligation for annual fishing plans at ICCAT level. This is an effective instrument to avoid overfishing by identifying the vessels that are over 24 metres which are fishing for bluefin tuna and setting their individual quotas. I am convinced that the establishment of the annual fishing plan is a key tool in ensuring the full respect of the quota.
The new recovery plan also improves the existing one and introduces new control measures to address those failures identified by the contracting parties, to which Philippe Morillon referred.
The main measures introduced in the new recovery plan are a substantial reduction in the TAC from 27 500 to 22 000 tonnes in 2009 and further reductions to 19 950 tonnes for 2010 and 18 500 tonnes in 2011. The EC quota for 2009 is thus reduced to 12 406 tonnes from the 15 641 tonnes foreseen in the 2006 plan. The fishing seasons for all years are reduced, in particular, for purse seiners, which account for the bulk of this fishery. The measures to freeze and reduce fishing and farming capacity are a brand new and decisive component of the new plan. Overcapacity has been identified for some time as a key driver of overfishing. Now is the time to address this issue in a real manner and the Community, like other ICCAT members, has to share in the effort to do so.
The introduction of the fishing plans I have already mentioned is another measure. Furthermore, the derogations to minimum size are adjusted. On the Atlantic, pelagic trawlers no longer benefit from derogations, while the derogations applicable to the artisanal coastal fishery have been removed, except for one case. Indeed, only bait boats still benefit from previous derogations. In the Mediterranean, the artisanal coastal fishery now benefits from a derogation. The control measures are reinforced, in particular as regards joint fishing operations, the adoption of a general prohibition of transhipment at sea and the introduction of a regional ICCAT observer programme.
In conclusion, the situation of the eastern bluefin tuna is considered to be extremely serious. The overshooting of quotas, the lack of compliance, notably as regards data collection and transmission, undermine the recovery process. However, I am confident that our agreement to urgently adopt measures to eliminate overfishing and to ensure strict compliance with ICCAT measures can turn around the situation and bring the bluefin tuna stock to sustainable levels.
We need to ensure that situations similar to those that occurred last year do not happen again in the future. The best means to achieve this is the speedy adoption by the Council of the new recovery plan for bluefin tuna. Any delay in the adoption of this regulation should, therefore, be avoided, especially if we want to ensure the credibility of the Community at international level and to promote the process of the recovery of this stock. I am convinced that, if this plan is fully respected, it represents a realistic chance for the gradual recovery of bluefin tuna. Consequently, decisive and effective action is immediately needed at the European Community level.
After its adoption, the Commission is resolved to work closely with the Member States and with other ICCAT contracting parties to ensure and closely monitor the full implementation of the recovery plan.
Finally, I wish to express my appreciation for the constructive approach and the cooperation adopted by the European Parliament in dealing with this sensitive subject, reflecting our shared interest and commitment to ensuring that the Community fisheries policy and our international obligations are fully respected.
Mr President, my political group voted in favour of the urgent procedure for the recovery plan for bluefin tuna because it is essential that the new measures should be in force before the season begins in April.
I would also like to remind everyone, however, that no recovery plan will save the bluefin tuna until fishing capacity is reduced, starting with that of certain Community fleets, which are well-known and have been pointed out in this respect for many years. For all these years, the Member States in question have allowed their vessels to multiply to scandalous levels, while the European Commission has stood by passively. That has brought us to this situation, in which there is hardly any way out.
When the current recovery plan was adopted in 2007, I tabled an amendment, which was adopted by the House and incorporated by the Commission in its final text, obliging the Member States to submit fishing plans showing that their fleet capacity was adapted to the quota allocated to it.
Despite that, the fishery again had to be closed early in 2008, earlier in fact than in the previous year, when it was found that practically the whole Community quota had been used up in just a few weeks; that is to say, we were doing even worse.
Article 5 of the new recovery plan now obliges Member States with overcapacity to eliminate at least 25% of it by 2010. Not only does that reduction seem to me to be incredibly mild compared with the excesses that have been committed, but, given the precedents, I am exceedingly concerned at the ability of the Commission and the International Commission for the Conservation of Atlantic Tunas (ICCAT) to enforce this obligation, in view of the clear lack of political will that the Member States involved have more than demonstrated.
I therefore beg the Commissioner to give us guarantees here and now that this lack of political will will not rub off on the Commission and that this time, the Commission will show some firm action that goes beyond closing the fishery early again this spring.
Mr President, the proposal for a Council regulation concerning a multi-annual recovery plan for bluefin tuna in the Eastern Atlantic and Mediterranean puts into practice the binding decision adopted by consensus by the International Commission for the Conservation of Atlantic Tunas (ICCAT) at its annual meeting held in November 2008.
As has been stated, this regulation should enter into force before the start of the fishing season in April, which means that this mandatory consultation of the European Parliament must be carried out during this plenary session. We would like to help achieve an effective political agreement within the Council on this subject which, in our view, is extremely important and deserves our closest attention. That is why Parliament's Committee on Fisheries came out unanimously in favour of the urgent procedure.
The aim of the annual fishing plans, the reduction in the fishing season, the strengthening of the monitoring system, the spawning grounds in the Mediterranean and the presence of ICCAT observers in the purse seine fishery and on tuna farms, all measures included in the regulation, is to ensure compliance with the management measures adopted and to ensure traceability at all stages. I think they will be successful.
Each contracting party - I think it is important to point this out - will have to submit a fishing plan for the fishing boats and pound nets that catch bluefin tuna in the Eastern Atlantic and Mediterranean which identifies, inter alia, the authorised fishing vessels over 24 metres and the measures introduced to ensure that individual quotas are not exceeded.
Another of the important measures to be adopted is the reduction in the fishing season and the extension of the closed seasons for purse seiners, long-liners, live bait and trolling boats, pelagic trawlers and recreational fishing. The adjustment plans for countries with excess fleet capacity and bluefin tuna fattening farms are also important.
Ladies and gentlemen, I have read a considerable amount about tuna in recent days, and I would like to raise a few issues here in the short time I have left.
Adding to the almost non-existent governance to counter the concurrent interests of fishing nations and high market demand, numerous factors of various kinds combine to leave the bluefin, a highly exploited species nowadays, in such a precarious situation.
The fact is that the European Union, or rather three Member States (France, Spain and Italy), together account for half of the world's landings of bluefin tuna. It is therefore crucial that the European Union should be able to supply ICCAT with statistics that are of the same quality as the fishing or the fishing effort expended, not least because statistics are essential if we want to carry out research to answer the needs or questions being raised today by bluefin biology and ecology, which present scientific research with a real challenge.
If we want to save this species, we have to learn more about it. In my view, therefore, anything connected with data collection and statistics is especially important.
Mr President, the time has come to speak clearly. I do not think that what we have here is a recovery plan; instead, it is clearly what one might call a death certificate.
The lack of a sense of political responsibility on the part of certain governments and the Commission, added to a kind of blindness in part of the sector itself, has brought us to a scenario in which we have to ask ourselves not whether we will be able to help stocks recover, but when we will stop seeing and finding tuna in our seas and oceans. I am not talking about a decade here, but five years at most.
In this context, the International Commission for the Conservation of Atlantic Tunas should really be called the International Commission for the Capture of All Tunas.
Governments and the Commission have turned a deaf ear to the scientific recommendations that have, time and again, alerted them to the collapse in the hope that there would be a political reaction, which has never come. The consequence of this attitude - we must not deceive ourselves - is one more step towards the abyss.
Now that we have reached this point, I fear that we have few solutions left to save the tuna, although there is one that we can still use: we must work to have the tuna included on the CITES list as an endangered species and thereby, by banning its commercial use, guarantee its future.
(IT) Mr President, Commissioner, ladies and gentleman, I welcome the opportunity to tackle with all necessary urgency the discussion on measures to be adopted to safeguard stocks of bluefin tuna and the gradual reduction of quotas established by the ICCAT.
The European Union must stand by its commitment to support the recovery plan established in Marrakesh, to be complemented by monitoring by Member States to prevent illegal tuna fishing. This is particularly common in the Mediterranean as recent journalistic investigations have revealed in the TV and press. The European Union must also raise the topic of unfair competition by countries of the southern shores of the Mediterranean in the appropriate quarters.
I particularly welcome the following aspects of the proposed regulation: the decision to bring fishing capacity into line with the allocated quota; the undertaking to produce information on the implementation of the respective annual fishing plans within the required deadlines; the reciprocal international inspection programme to guarantee the efficacy of the recovery plan; and regulations for sport and recreational fishing. In other words, a tougher and more demanding plan than in the past, to govern these very considerable fishing activities.
(EL) Mr President, the draft regulation on the conservation of bluefin tuna in the Atlantic and the Mediterranean, which we are debating as a matter of urgency this evening, makes provision for reduced quota levels up to 2011, fishing restrictions in certain areas and over certain periods, a new minimum size, restrictive measures for sport and recreational fishery, a reduction in fishing capacity and in the capacity of fattening units, reinforced control measures and the application of the ICCAT international joint inspection programme, in order to safeguard the effectiveness of the plan.
I agree with the spirit of the regulation, given that overfishing of tuna has brought stocks to very dangerous levels. We must not forget that in the last two years, the Commission has imposed a fast-track ban on tuna fishing before the end of the fishing season, because it emerged that certain Member States had overfished by up to 200%, thereby palpably damaging those which had not broken the law but which were also forced to stop fishing tuna.
However, there are two points in the new regulation which bother me:
The first is the tight time scale allowed for Member States to adjust their fishing effort. The ICCAT recommendation made provision for 2010 as the year of application, while the regulation makes provision for 2009, this year, now. This time scale is very tight and I fear that there will be problems.
The second is the increased cost involved in the reinforced inspection programme which has to be borne by the Member States. Perhaps the possibility of Community assistance in this direction could be examined.
(IT) Mr President, Commissioner, ladies and gentlemen, as we can see from what has been said so far, the ICCAT plan has not yet been fully implemented. This means that the plan regulating tuna fishing methods, which vary greatly from one another, ranging from purse seining to traditional fishing using a system of fixed nets, requires additional fine tuning before it can be applied in full. We must differentiate between the indiscriminate capture of specimens that takes place in the case of purse seining - which is even worse when fleets go over the limits, exceed their quotas, which are not sufficiently monitored, as some people pointed out - and traditional fishing with fixed nets. Fixed nets, by their very definition, make it impossible to go in search of prey: using this system, the fishing season effectively lasts from 50 to 60 days.
When issuing the new regulations, ICCAT must take into account this diversity of fishing systems. It must also consider that the system of fishing for tuna with fixed nets is also a cultural and historical activity that does not damage the environment and provides employment for thousands of people. I also believe that UNESCO should think about protecting this system of fishing because it has cultural significance as well as having an impact on the economy and jobs. It is my view that ICCAT should build additional control systems into its programmes: it should not be possible for tuna to be indiscriminately intercepted before they enter the Mediterranean; it should not be possible for indiscriminate fishing to take place within the Mediterranean, driven by the commercial value of bluefin tuna. I would like to conclude by saying, Commissioner, that it is worth making diplomatic efforts to seek to restrict fishing within the Mediterranean to the countries that line the shores of the Mediterranean Sea - prohibiting others from fishing there - because those countries have an interest in safeguarding the stocks of the Mediterranean fish population and because they share a interest in guaranteeing the future of their fishing.
Member of the Commission. - Mr President, first of all, I would like to thank Members for their comments and the points that have been raised in this debate, and also for accepting the request for urgency. As I stated at the start, the measures agreed in Marrakesh need to be transposed as soon as possible in order to apply from the start of this fishing season.
This year will clearly be a test of our ability to demonstrate our commitment to the sustainability of this endemic stock. I cannot emphasise enough the crucial importance for all contracting parties, not least our own fishers, to respect the newly-agreed measures. This is the only way to provide a chance for the survival of the stock. Not respecting the new recovery plan will have serious consequences and will lead to a collapse of the stock.
On the point that was raised by Mrs Fraga Estévez, I cannot agree more that, for the recovery plan to succeed, we need to bring about a reduction of capacity, in particular, of the purse seine fleet, which is the one which causes most pressures on the bluefin tuna stock. In this regard, I would like to refer to the fact that last year, we had agreed on a restructuring package which was triggered because of the fuel crisis and we are encouraging Member States to make use of this restructuring package in order to bring about a reduction of the fleet, in particular, of the purse seine fleet. We are hearing some encouraging news with regard to one particular Member State, France, which is undertaking to encourage certain fishers to decommission their vessels in order to bring about a reduction in capacity.
We need to see this happening also in the other Member States such as Italy, in particular, which suffers from a significant overcapacity. We are therefore, at this present moment, engaging in discussions with the Italian authorities in order to see whether they can effect something in this regard in the very short term.
I need to underline the fact that last year, we closed the fishery early so as not to come under any pressure from any Member State or any group of Member States. We closed the fishery early: immediately when, according to our own calculations, the overall Community quota was exhausted. This year, also as a result of the annual fishing plans that have been agreed on the Community's insistence in Marrakesh, we are prepared to close the fishery early with regard to particular Member States. If the fleet of a particular Member State overshoots its quota, we will not hesitate to close the fishery for that particular Member State. In that way, only the fleet of that Member State will suffer the consequences of its overshooting, and not the fleet of the whole Community. I hope that will be enough to fine-tune our action even further during the course of the fishing season.
If we do not deliver on this new recovery plan, then in the years to come, we will have to face the serious consequence that the whole fishery should not open at all in the coming years. I hope that we will be able to deliver on this plan.
Therefore, I do not agree, regrettably, with what Mr Romeva i Rueda said that the recovery plan is a death certificate. I think that the recovery plan, if properly implemented, gives us a realistic and reasonable chance to see to it that the stock does recover. The fact that we have reduced quotas from 15 641 tonnes to 12 406 tonnes in 2009, the fact that by virtue of what we are discussing today and by virtue of the Council Decision which, hopefully, will be taken later in the month, the fact that we are going to implement the Marrakesh Recovery Plan adopted in November, from this very fishing season, is indicative of the fact that we mean business. We are not prepared to accept any abuse of the fishing possibilities that are based on what was agreed in Marrakesh.
We have not waited for the natural implementation of the Marrakesh agreement, which would have come too late in the fishing season for bluefin tuna. We have decided to have all the parameters of the Marrakesh plan introduced from the very start.
I hope that these will be properly adhered to because, in that way, we will be able together to recover this endemic stock. If not, however, then next year we will have to speak another language.
The debate is closed.
The vote will take place on Thursday, 12 March 2009 at 12 noon.